Citation Nr: 0839631	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  04-03 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis B.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida.

In May 2006, the Board remanded the matter to the RO via the 
AMC, for due process considerations, and to secure a VA 
medical opinion concerning the etiology of the veteran's 
hepatitis B.

In June 2008, upon finding the August 2007 VA medical opinion 
to be incomplete, the Board referred the case for a medical 
expert advisory opinion from a hepatologist, as set forth in 
VHA Directive 2006-019.

Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

It is more likely than not that the veteran's hepatitis B was 
incurred during active service.


CONCLUSION OF LAW

Service connection for hepatitis B is established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

The veteran has stated that his current hepatitis B began in 
service.

The veteran's service medical records (SMRs) display some 
elevated liver function tests during active service.  
However, chronic hepatitis B was not diagnosed until 
September 1995, nearly two years after separation.  Review of 
the claims folder reveals a statement from a U.S. Air Force 
internal medicine staff physician dated January 2002 in which 
she states that further evaluation of the veteran during 
service may have been useful to determine if hepatitis B was 
present at the time, before discharge.  That doctor did not 
have the veteran's entire medical chart available to review.  

In October 2006, the Board remanded this claim to afford a VA 
medical opinion to determine whether the veteran's hepatitis 
B manifested itself during service.  The claims folder was to 
be reviewed by a VA physician specializing in infectious 
diseases, and the physician was asked to note an opinion on 
the time of onset of the disease, whether it is at least as 
likely as not that the veteran's hepatitis B occurred during 
service from November 1969 to November 1993.

A VA medical opinion was provided in August 2007, which 
stated that "to render an opinion without having evidence of 
positive hepatitis B lab test while in service and without 
any history or jaundice or elevated liver function test would 
be mere speculation that he had hepatitis B infection while 
he was in service."  

Noting that there is indeed evidence of elevated liver 
function tests during service, the Board found that it could 
not decide the issue based on this incomplete medical 
opinion.  The Board therefore referred the issue for a 
medical advisory opinion from a hepatologist, as set forth in 
VHA Directive 2006-019 dated April 3, 2006, and pursuant to 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097 (2000) (codified as amended 
at 38 U.S.C.A. § 5103A (West 2002)); 38 U.S.C.A. § 7109 (West 
2002); and 38 C.F.R. § 20.901 (2008).  The hepatologist was 
asked to determine the likelihood that the veteran had the 
onset of his currently diagnosed chronic type-B viral 
hepatitis during service, and a summary of the veteran's 
liver function tests, both in-service and post-service, was 
attached for the hepatologist's review and consideration.

In July 2008, a VA hepatologist issued an opinion that it is 
more likely than not that the veteran contracted hepatitis B 
during service.  The specialist explained that there was 
evidence of liver injury while in service, and that the 
general levels of the AST and ALT since separation are 
similar to the levels shown while in service.  The specialist 
noted that the veteran spent fourteen years in Asia, in 
countries with a high prevalence of hepatitis B.  The 
specialist opined that it is relatively unlikely the veteran 
contracted hepatitis B after separation, noting no known risk 
factors between separation from service in November 1993 and 
diagnosis in November 1995.  The hepatologist concluded that 
it is unlikely the veteran had hepatitis B prior to entering 
the service, as his liver disease would possibly be worse 
than it currently is if he had contracted the disease prior 
to November 1969.

Giving the veteran the benefit of the doubt that the disease 
originated in service, the Board finds that the VA examiner's 
opinion is entitled to great probative weight, as it took 
into account all of the relevant medical evidence as well as 
the veteran's history.

Because there is an approximate balance of positive and 
negative evidence, the benefit-of-the-doubt standard applies. 
38 U.S.C.A. § 5107(b).  Reasonable doubt as to the time of 
origin of the veteran's hepatitis B will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.  Accordingly, the appeal 
is granted.

While the veteran has been found to have hepatitis B 
originating in service, the nature and extent of this disease 
is not before the Board at this time. 

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

Service connection for hepatitis B is granted.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


